Exhibit 10.3

 

J. CREW GROUP, INC.
2017 Tranformation incentive PLAN

Section 1.  Purpose

The purpose of the Transformation Incentive Plan (the “Plan”) is to promote the
interests of J.Crew Group, Inc. and its subsidiaries (the “Company”) by
providing select associates of the Company with incentive to assist the Company
in meeting and exceeding the goals of its new 2017 transformation initiative
(the “Transformation Initiative”).

Section 2.  Administration

(a)The Plan shall be administered by the Compensation Committee (the
“Committee”) of the Board of Directors of the Company.

(b)The Committee may, subject to the provisions of the Plan, establish, adopt or
revise rules and regulations relating to the Plan or take such actions as it
deems necessary or advisable for the proper administration of the Plan.  The
Committee shall have the authority to interpret the Plan in its absolute
discretion.  Each interpretation made or action taken by the Committee pursuant
to the Plan shall be final and conclusive for all purposes and binding upon all
Participants (as defined in Section 3) or former Participants and their
successors in interest.  The Committee may request advice or assistance or
employ such persons (including, without limitation, legal counsel and
accountants) as it deems necessary for the proper administration of the Plan.

(c)Neither the Committee nor any member of the Committee shall be liable for any
act, omission, interpretation, construction or determination in connection with
the Plan made in good faith, except for willful misconduct or as expressly
provided by statute, and the members of the Committee shall be entitled to
indemnification and reimbursement by the Company in respect of any claim, loss,
damage or expense (including, without limitation, reasonable attorneys’ fees)
arising or resulting therefrom to the fullest extent permitted by law.

Section 3.  Eligibility

Awards may be granted only to associates of the Company who are selected for
participation in the Plan by the Committee.  A qualifying associate selected by
the Committee to participate in the Plan shall be a “Participant” in the Plan.
Participation in the Plan shall be in addition to participation, if any, in the
Company’s Annual Incentive Plan (the “AIP”).

Section 4.  Bonus Pool

(a)The bonus pool from which Awards shall be paid (the “Transformation Bonus
Pool”) shall be funded with ten percent (10%) of the Transformation EBITDA (as
defined below); provided, however that payment of Awards under the Plan shall
only occur when the Company has realized a minimum value of $60,000,000 in
Transformation EBITDA directly attributable to the Transformation Initiative
(the “Threshold Value”). For purposes of this Plan, “Transformation EBITDA”
shall mean that portion of the Company’s Adjusted EBITDA, which is realized by
the Company as a direct result of the Transformation Initiative, all as
determined by the Committee in its sole discretion.  For this purpose, Adjusted
EBITDA will be calculated consistently with the methodology disclosed in the
quarterly earnings release filed with the SEC on Form 8-K.

(b)The Threshold Value may be adjusted in good faith by the Committee to reflect
the consequences of future acquisitions and dispositions or in the event of
changes in GAAP.

Section 5.   Awards

The Committee may grant awards (“Awards”) to Participants with respect to
performance periods established by the Committee, with the first performance
period commencing on January 29, 2017 and the last performance period ending no
later than February 1, 2020 (each such period to constitute a “Performance
Period”), subject to the terms and conditions of the Plan.  The initial
Performance Periods shall be the six fiscal months  ending on each of July 29,
2017 and February 3, 2018   At the time of grant of an Award, the Committee
shall establish (a) the applicable Performance Period, (b) performance goals and
objectives (“Performance Goals”) based upon individual or team targets, or both,
as appropriate, for such Performance Period (such Performance Goals may, but are
not required to be, the same as any performance goals provided pursuant to any
award under the AIP) and (c) target awards (“Target Awards”) for each
Participant, which shall be a specified percentage of the Transformation Bonus
Pool.

 

 

--------------------------------------------------------------------------------

 

Section 6.  Payment

(a)Certification and Payment.  Within six (6) weeks of the end of each
Performance Period, the Committee shall certify, in writing, the extent to which
the Transformation Bonus Pool has been funded, whether the Threshold Value has
been met, and whether the Performance Goals have been achieved.  The Company
shall pay Awards, in a cash lump sum, as soon as administratively practicable
following certification by the Committee; provided, however, that in no event
shall any Award be paid later than the date that is two and one-half months
following the end of the applicable Performance Period.    

(b)Discretionary Adjustment.  The Committee may, in its discretion, adjust the
amount of any Award payable to any Participant, based on such factors as the
Committee may deem relevant.

Section 7.  Employment Requirement

Except as may be expressly provided in an employment agreement or other written
arrangement between a Participant and the Company, to be eligible to receive
payment of an Award, the Participant must have remained in the continuous employ
of the Company from the date of grant of the Award through the date of payment
of the Award.

Section 8.  Miscellaneous Provisions

(a)No Rights to Awards or Continued Employment.  No associate of the Company
shall have any claim or right to receive Awards under the Plan.  Neither the
Plan nor any action taken under the Plan shall be construed as giving any
associate any right to be retained by the Company.

(b)No Limits on Other Awards and Plans.  Nothing contained in this Plan shall
prohibit the Company from establishing other special awards or incentive
compensation plans providing for the payment of incentive compensation to
associates of the Company, including any Participants.

(c)Withholding Taxes.  The Company shall deduct from all payments and
distributions under the Plan any required federal, state or local governments
tax withholdings.

(d)Unfunded Status of Plan.  The Company shall not have any obligation to
establish any separate fund or trust or other segregation of assets to provide
for payments under the Plan.  To the extent any person acquires any rights to
receive payments hereunder from the Company, such rights shall be no greater
than those of an unsecured creditor.

(e)Effective Date; Amendment.  The Plan is effective as of June 12, 2017.  The
Committee may at any time and from time to time alter, amend, suspend or
terminate the Plan in whole or in part.

(f)Governing Law.  The Plan and the rights of all persons under the Plan shall
be construed and administered in accordance with the laws of the State of New
York without regard to its conflict of law principles.

(g)Code Section 409A.  Each Award is intended not to be subject to Section 409A
of the Internal Revenue Code (“Section 409A”) by reason of being a short-term
deferral and shall be interpreted accordingly.  In the event any of the
compensation or benefits provided to a Participant pursuant to this Plan would
result in a violation of Section 409A (including any regulations promulgated
thereunder), the Company will use its reasonable best efforts to amend the Plan
in the least restrictive manner necessary in order, where applicable (i) to
ensure that such compensation is not considered “nonqualified deferred
compensation” for purposes of Section 409A, or (ii) to comply with the
provisions of Section 409A, in each case, where possible, without any diminution
in the value of the compensation or benefits to be paid or provided to the
Participant pursuant to this Agreement; provided, however, that nothing in this
Agreement shall require the Company to provide any gross-up or other tax
reimbursement to a Participant in connection with any violation of Section 409A
or otherwise.

 

2

 